DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2021 has been entered.
Claim Status
Claim 35 is considered withdrawn in view of the finality of the restriction requirement explained in the Non Final Rejection dated 23 November 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 51-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims; 
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art; 
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
As to factor (A), the claims depend from claim 1 which is narrowly directed to the field of automatic fastener installation monitoring. Claims 51-53 are directed to further narrowing methods of determining specific states of a fastener. The narrower the claim, the more detail is expected in either the claim itself or in the specification to enable an 
As to factor (B), the nature of the invention of claim 1 deals with the monitoring of a hydraulic pressure and then looking for key features of the output of the monitoring (for example, detecting that the pressure has dropped by more than a threshold amount within a period of time) to conclude whether a fastener has been installed. It is understood that every fastener will have a similar hydraulic pressure output reading. Several graphs of typical hydraulic pressure measurements are provided by applicant. See Figs. 15-18 which show a failed and a successful swage.  However, there is no discussion or illustration of the hydraulic pressure curve expected upon which the determinations of claims 51-53 are made. There is no curve shown or described which would be expected if the pintail is not grooved. There is no curve shown or described which would be expected if a fastener is missing a collar. There is no curve shown or described which would be expected if there is partial swage.
As to factor (C), some examples of relevant prior art have been cited by Examiner. The prior art typically recognizes that a particular curve of hydraulic pressure or electromotive-force which indicates the successful swage or rivet. It is also typically recognized that if the measured reading occur outside of this acceptable range, the swage is considered to have failed. However, Applicant has invented a determination of specific kinds of failures, each of which would be expected to have their own unique curve (otherwise the failure modes would not be differentiable), but no discussion of 
As to factor (D), an artisan having ordinary skill in this art is able to create a computer controller which takes output from a sensor and assign the output into different buckets based on specific characteristics that output. For example, the inventive method uses a controller which detects whether the hydraulic pressure has dropped by a threshold within an amount of time. However, as each of the failure modes need a typical curve against which to compare any new hydraulic pressure data, an artisan given no direction as to the characteristics of such a curve must create such a curve for herself, which is considered an undue burden.
As to factor (E), the level of predictability in the art is relatively high. That is, rivets are expected to operate predictably, and the invention itself relies upon this feature to allow any given riveting operation to be matched to a “typical” or “atypical” hydraulic pressure curve. One would furthermore expect that similar failure modes exhibit similar hydraulic pressure curves. However, Applicant has no provided guidance as to what the hydraulic pressure curve of a non-grooved pintail might be, for example, which would leave an artisan with the undue burden of discovering such a curve for herself.
As to factor (F), and as described in each of the factors above, Applicant has provided almost no direction regarding the curve or characteristics of hydraulic pressure that an artisan might expect to experience during a swage performed on a pintail that lacks grooves, a swage performed on a fastener that is missing a collar, or a partial swage.
As to factor (G), Applicant has provided no working examples.
As to factor (H), the burden of experimentation to determine any particular curve regarding the failure modes of claims 51-53 falls entirely upon the artisan as no guidance has been provided by Applicant.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 44-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "concluding that a fastener being installed" in line 4.  There is insufficient antecedent basis for this limitation in the claim because “a fastener” and “the fastener” have already been claimed in lines 1 and 3. Thus, it is unclear whether “a fastener being installed” is the same or a different fastener from that already recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 25, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 5,661,887) in view of O’Connor et al. (US 6,240,613).
As to claim 1, Byrne teaches a method for inspecting installation of a fastener (“Blind Rivet Set Verification System And Method” (Title)), the method comprising: monitoring hydraulic pressure of a tool that is installing the fastener (Col 5 lines 5+ teaches hydraulic fluid pressure of the cylinders 20, 22 of the tool 12 is monitored by a pressure transducer 96. The output of such a monitoring is shown for example in the charts of Figure 2); concluding that a fastener being installed exists in a specific state (Breakload Analysis begins at Column 6 line 30. The “specific state” refers to whether a stem has broken from the head of the rivet (Col 7 lines 8+).), based on an amount of decrease in the hydraulic pressure during a predefined length of time; detecting that the hydraulic pressure has dropped by more than a threshold amount within a period of time (Col 7 lines 60+ teaches, “The breakpoint is identified by looking for a sudden drop in the pressure value. This is accomplished by comparing each point on the pressure-versus-displacement waveform to the next pressure sample and determining the total difference between the two values.” Examiner notes the pressure samples are taken at 1 millisecond intervals (Col 5 lines 40+). Thus, even though the charts in Figures 2, 3, 5, etc. display pressure as a function of displacement, the “sudden drop” which determines the breakpoint is determined by the integrator circuit 108 with respect to a predetermined length of time. This meets both the detecting and concluding limitations.); determining that a pintail of the fastener has snapped in response to the detecting (Col 7 lines 8+ defines Breakpoint Analysis as determining whether a stem has broken from the head of the rivet). 
Byrne does not teach automatically reducing the hydraulic pressure in response to the determining. Rather, as argued by Applicant, Byrne reviews incoming data to illuminate a green light or a red light indicating rivet installation status and Byrne’s pressure monitoring system does not take an active role in controlling hydraulic pressure. Instead, a human operator is expected to operate the tool in accordance with the illuminated light. 
However, the automatic reducing of hydraulic pressure in response to the determination of an “acceptable” rivet operation was known in the art at the time the invention was effectively filed. See O’Connor which teaches in the abstract: “A rivet setting tool is provided with a cycle control whereby a pressure switch or pressure transducer enables the electronic logic controller to monitor tool hydraulic pressure. When the pressure reaches a predetermined threshold and subsequently drops below a second threshold valve the controller deduces that a rivet has been set and removes pressure from the tool so that the tool can be immediately reset, thus reducing the tools cycle time.” 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have applied the manner of determining the acceptability of a fastener of Byrne to the rivet setting tool and electronic logic controller of O’Connor there by achieving the automatic reduction of the hydraulic pressure in response to the determining. Such a person would have been motivated to do so, with a reasonable expectation of success, because Byrne’s manner of determining by the pressure velocity (instead of O’Connor’s pressure switch) enables “a variety of analyses” to be performed including Breakload Analysis (Col. 6), Undergrip-Overgrip In re Venner (directed to the automatic actuation of a pressure valve system) in which the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
As to claim 2, Byrne in view of O’Connor teaches the method of claim 1 wherein: the concluding (Byrne’s Breakpoint Analysis) indicates whether the fastener (blind rivet) has been installed within a predefined tolerance (Byrne Col 6 lines 9+: “If the actual observed characteristics of the set are within predefined acceptable set ranges of the prestored values, a green light 116 on a visual display 118 is illuminated. If on the other hand the actual observed characteristics of the set are outside the prescribed set value ranges, a red light 120 is illuminated.” Examiner notes the controller is obviated in view of O’Connor to also automatically control the tool itself), and the conclusion is based on changes in the hydraulic pressure that indicate progress of a swaging operation (Byrne Col 7 lines 60+ teaches, “The breakpoint is identified by looking for a sudden drop in the pressure value.”).
As to claim 3, Byrne in view of O’Connor teaches the method of claim 1 wherein: reducing the hydraulic pressure is performed by operating a release valve (O’Connor Col. 9 lines 46+ teaches the reduction in pressure after a mandrel break is via a quick dump exhaust valve 244.).
As to claim 4, Byrne in view of O’Connor teaches the method of claim 1 further comprising: detecting changes in the hydraulic pressure by: periodically acquiring measurements of the hydraulic pressure (pressure samples are taken at 1 millisecond intervals (Byrne Col 5 lines 40+).); and calculating changes between consecutively acquired measurements (Byrne Col 7 lines 60+ teaches, “The breakpoint is identified by looking for a sudden drop in the pressure value. This is accomplished by comparing each point on the pressure-versus-displacement waveform to the next pressure sample and determining the total difference between the two values.”).
As to claim 5, Byrne in view of O’Connor teaches the method of claim 4 wherein: measurements of hydraulic pressure are periodically acquired between five and twenty milliseconds apart (Byrne teaches at Col 5 lines 38+ the sampling of the pressure transducer is every 1ms. Thus the sampling necessarily also occurs between 5 and 20ms apart.)
As to claim 6, Byrne in view of O’Connor teaches the method of claim 1 further comprising: reporting a swaging error in response to determining that the hydraulic pressure has not dropped by more than a threshold amount during installation of the fastener (Byrne Col 6 lines 12+: “If on the other hand the actual observed characteristics of the set are outside the prescribed set value ranges, a red light 120 is illuminated.” The set refers to the pressure values described above, including the “sudden drop” or lack thereof.).
As to claim 7, Byrne in view of O’Connor teaches the method of claim 1 further comprising: confirming that the tool has pulled off from a lockbolt collar of the fastener, based on a return path pressure of the tool (Byrne Col 11 lines 12-25: “If the rivet sleeve 76 is composed of a material that is too hard, or if the material of the mandrel 72 is composed of a material that is too soft, or if the crimp on the mandrel is not to specifications, the secondary clamp element may not pull all the way to the secondary side of the workpieces prior to breakage. There is also the possibility that the mandrel head may not even enter the rivet body. In either event, the result is a loose and undesirable set. The rivet set verification system of the present invention is adapted to monitor this condition by way of a programmed control algorithm to analyze the clamp condition. The control algorithm used to analyze the clamp is included in the control circuit 18 and is described by reference to a clamp analysis flow chart shown in FIG. 12 in which an exemplary operation flow of the clamp analysis is set forth” (emphasis added). Examiner notes that the tool pressure, including the return path pressure, is the “set” that is verified in order to confirm the state of the sleeve 76.).
As to claim 50, Byrne in view of O’Connor teaches the method of claim 1 further comprising: measuring a position of a hydraulic cylinder of the tool while the tool is installing the fastener (Byrne teaches “a further object of the present invention is to provide such a system which measures the displacement of a fluid-moving piston through a rivet setting cycle” (Col 2 lines 4+). O’Connor similarly teaches “Piston 76 is provided with a magnetic ring 142 which works in combination with an external sensor (not shown) which senses the position of piston 76” (Col 7 lines 8-10).)
As to claim 25, Byrne teaches a method for controlling hydraulic pressure at a swage tool (“Blind Rivet Set Verification System And Method” (Title) the pressure of the tool is controlled by a control circuit 18), the method comprising: detecting amounts of pressure change over time in a hydraulic system that drives a tool (Col 7 lines 60+ teaches, “The breakpoint is identified by looking for a sudden drop in the pressure value. This is accomplished by comparing each point on the pressure-versus-displacement waveform to the next pressure sample and determining the total difference between the two values.” Examiner notes the pressure samples are taken at 1 millisecond intervals (Col 5 lines 40+). Thus, even though the charts in Figures 2, 3, 5, etc. display pressure as a function of displacement, the “sudden drop” which determines the breakpoint is determined by the integrator circuit 108 with respect to a predetermined length of time.).  
Byrne does not teach in response to monitoring hydraulic pressure: automatically instructing the hydraulic system to reduce pressure in response to confirming that a fastener has been fully installed by the tool. Rather, as argued by Applicant, Byrne reviews incoming data to illuminate a green light or a red light indicating rivet installation status and Byrne’s pressure monitoring system does not take an active role in controlling hydraulic pressure. Instead, a human operator is expected to operate the tool in accordance with the illuminated light. 
However, the automatic reducing of hydraulic pressure in response to the determination of an “acceptable” rivet operation was known in the art at the time the invention was effectively filed. See O’Connor which teaches in the abstract: “A rivet setting tool is provided with a cycle control whereby a pressure switch or pressure transducer enables the electronic logic controller to monitor tool hydraulic pressure. When the pressure reaches a predetermined threshold and subsequently drops below a second threshold valve the controller deduces that a rivet has been set and removes 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have applied the manner of determining the acceptability of a fastener of Byrne to the rivet setting tool and electronic logic controller of O’Connor there by achieving the automatic reduction of the hydraulic pressure in response to the determining. Such a person would have been motivated to do so, with a reasonable expectation of success, because Byrne’s manner of determining by the pressure velocity (instead of O’Connor’s pressure switch) enables “a variety of analyses” to be performed including Breakload Analysis (Col. 6), Undergrip-Overgrip Analysis (Col. 8), Clamp Analysis (Col. 11), Entry Load Analysis (Col. 12) and Pull-Through Analysis (Col. 12); while O’Connor is fully automated, which reduces cycle time and reduces operator mistakes. Moreover, there is legal precedent for automating a manual activity. See MPEP 2144.04 III and In re Venner (directed to the automatic actuation of a pressure valve system) in which the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Byrne in view of O’Connor further teaches the confirming is based on amounts of additionally detected pressure change indicating decreases in pressure (the beginning of a new cycle of Byrne in view of O’Connor is in response to the pass or fail of an entire set. The set includes pressure amounts additionally detected indicating decrease in pressure as shown in Byrne Figures 2 and 3); and awaiting another determination that pressure in the hydraulic system has decreased at a greater rate than a threshold rate (when the tool of Byrne resets the cycle, a new set for a new rivet is calculated) in response to determining that the fastener has not been fully installed by the tool based on additionally detected pressure changes (these additionally detected pressure changes are considered to be a new cycle for a new rivet).
Claims 8 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne in view of O’Connor as applied to claim 1 above, and further in view of Chitty et al. (US 2006/0230591).
As to claim 8, Byrne in view of O’Connor teaches the method of claim 1 but does not teach: reducing the hydraulic pressure comprises halting a hydraulic motor that drives a hydraulic cylinder of the tool. 
As to claim 44, Byrne in view of O’Connor teaches the method of claim 1 but does not teach: reducing the hydraulic pressure comprises instructing a hydraulic motor that drives a hydraulic cylinder of the tool to operate in reverse. Rather, the Byrne teaches an oil cylinder 20 and an air cylinder 22 which are powered by an undescribed pressure source 26. O’Connor teaches a remote intensifier provides hydraulic pressure via air pressure. However, in the field of monitoring systems for hydraulic fastener setting tools, it was known at the time the invention was effectively filed that hydraulic cylinders are driven by hydraulic motors. See Chitty which teaches a “motor driven hydraulic pump” [Abstract]. Chitty [0019] further teaches the pump 19, which is driven by the servomotor 21 is set to suction in order to reduce the hydraulic pressure: “Optionally, the pump 19 can be used to apply pressure or suction to the fluids on either side of the piston 46 to return the piston to its proper location.” Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have reducing the hydraulic pressure comprises instructing a hydraulic motor that drives a hydraulic cylinder of the tool to operate in reverse in Byrne in view of O’Connor. Such a person would have been motivated to do so in order to effect the driving of a hydraulic cylinder in reverse or “suction” by electro-motive force. Chitty [0019] teaches, “Upon mandrel break or fastener set, the controller 14, 16 stops activating the pump’s servomotor 21…” which is useful in a step of returning the pulling head 44 and jaw case 50 to the retracted position.
As to claim 45, Byrne in view of O’Connor and Chitty teaches the method of claim 44 further comprising: retracting the hydraulic cylinder to a default position (Chitty [0019] describes the piston being retracted to its “proper location”.).
As to claim 46, Byrne in view of O’Connor teaches the method of claim 1 further comprising: reporting a swaging error (Byrne’s red light is the report of an error) in response to determining that the hydraulic pressure has not dropped by more than a threshold amount (as described in Byrne Col 8 lines 5+, the set is rejected if the measured values are outside of a predetermined range. As the breakload analysis expects a drop in pressure (Col 7 lines 60+), the lack of a drop would be outside of the predetermined range and thus register as “unacceptable.”) after a timeout period (the timeout period is interpreted here as the beginning of 50 memory locations described at Col 7 lines 45+).
Allowable Subject Matter
Claims 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best art, as found in the notice of references cited, does not teach or obviate the limitations of claim 47 in combination with the limitations of claim 1. Specifically, while the cited prior art is concerned with the proper riveting or swaging of fasteners using changes in the hydraulic pressure during a swaging cycle, none of the cited references confirms the state based on changes in the hydraulic pressure during a return cycle.
Claims 48 and 49 depend from claim 47.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        5 August 2021